Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The following action is a NON-FINAL OFFICE ACTION in response to the application filed on 11/9/2021.

	The status of the claims is as follows:
		Claim 1-20 are herein addressed in detail below.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a first lower hub coupled to the bottom end of the first elongated rails, a first belt having a first end and a second end, the first end fixed to the tope end of the first elongated rail and the first belt passes around the first lower hub to the second end being fixed to the first upper plate, a lower drive pulley positioned proximate the bottom end of the second rail, an upper drive pulley positioned proximate the tope end of the second rails, a drive belt stretched between the lower drive pulley and the upper drive pulley” as recited in claim 11, lines 15-27 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. [NOTE: it appears that one embodiment shows the hub and the currently “claimed” embodiment does not disclose a first and/or a second hub]
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 19, there is a lack on antecedent basis for “the upper window pane”.
In claim 6, line 4, the phraseology “to be secure the shaft” appears awkward and not readily understood by the Examiner.  Exactly what is the applicant trying to claim?  Clarification is requested.
In claim 16, line 5 and claims 17 and 18, line 2, there is a lack of antecedent basis for “the resilient member”.
In claim 11, lines 15-27,  the applicant recites “a first lower hub coupled to the bottom end of the first elongated rails, a first belt having a first end and a second end, the first end fixed to the top end of the first elongated rail and the first belt passes around the first lower hub to the second end being fixed to the first upper plate, a lower drive pulley positioned proximate the bottom end of the second rail, an upper drive pulley positioned proximate the top end of the second rails, a drive belt stretched between the lower drive pulley and the upper drive pulley” which is not readily shown and therefor not readily understood by the Examiner.  Exactly what is the applicant trying to claim?  Furthermore, the applicant recites “a first upper plate” (claim 11, line 12) without reciting a “second upper plate”.  Exactly what is the applicant trying to claim?  Still furthermore, throughout all of the claims, the applicant recites “an upper drive pulley” and a “lower drive pulley”.  Are both pulleys “drive” pulleys?  It appears that one pulley is a drive pulley and the other pulley is an idler pulley per se.    In claim 11, line 20, it appears that “to” should be –with--.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 15-20 are further rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-13, and 18-20 of U.S. Patent No. 11,167,623 B2). Although the claims at issue are not identical, they are not patentably distinct from each other because both claim a sliding golf car windshield comprising a first and second elongated rail having a top and bottom end, an upper windshield pane having a first and opposing second longitudinal edge positioned between the two rails, a lower windshield pane positioned between the two rails, with the upper windshield pane coupled to a reciprocating lifting device, a motor coupled to the upper windshield pane to slide the upper windshield pane up and down, a belt having a first end and a second end fixed to respective ends of a/the rail, a resilient member configured to counterbalance the windshield pane, upper and lower drive pulleys with a drive belt secured therebetween, and a first plate (i.e., drive panel) slidingly engaged to the opposite rail.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 9-10, and 15-20 is/are further rejected under 35 U.S.C. 103 as being unpatentable over Kraus et al. (5,144,770) in view of BEN-ARIE (2017/025134 A1) and Mauro (8,087,711 B1).
Kraus et al. (5,144,770) discloses a pair of rails (2) having a top end and a bottom end, an upper pane (23, of a pair of sashes) having a first and opposing second longitudinal edge slidably positioned between the first and second rails (2), a lower drive pulley (19) poisoned proximate the bottom end of the “second” rail (2), an upper drive pulley (14) positioned proximate the top end of the “second” rail (2), a flexible [Claim 10] drive belt (20) stretched between the lower (19) and upper (14) drive pulleys, a drive panel (22) [Claim 20] slidingly engaged with the “second” rail (2) and secured (25 and 27) to the upper window (windshield?) pane and the drive belt (20), a motor (4 cited patents in the “description of related art” describe motors and cranks being interchangeable) coupled to the lower pulley to raise and lower the upper window pane (23) wherein the drive belt (20) includes teeth [Claim 3], wherein the lower drive pulley (19) comprises a plurality of teeth to engage teeth of the belt (20) [Claim 4],
[NOTE: Although the background of the invention states that cranks and motors are interchangeable, in light of customer service and to expedite the prosecution of the application, the Examiner will provide an obvious statement.]
Kraus et al. (5,144,770) fail to specifically disclose a motor as a drive and a resilient member (i.e., springs).
BEN-ARIE (2017/025134 A1) discloses a motorized (1F) having a shaft (1H) [Claim 5] for sliding window pane (Figure 4) and a plurality of springs (see any of figures 1-6).
It would have been obvious before the effective filing date of the claimed invention to provide the drive system of Kraus et al. (5,144,770) with a motor (having a shaft) as taught by BEN-ARIE (2017/025134 A1) since a motor (having a shaft) provides a greater convenience when moving a sliding window between an open and closed position.  Furthermore, the device of  Kraus et al. (5,144,770) would operate equally as well when utilizing a motor to drive a sliding window pane.
With respect to claims 16-18, it would have been further obvious before the effective filing date of the claimed invention to provide the drive system of Kraus et al. (5,144,770) with resilient member(s) as taught by BEN-ARIE (2017/025134 A1) since resilient members, when used with a cable drive, provides a counterbalance effect when driving a closure between open and closed positions as well as preventing back-lash during starting and stopping of the closure.
Kraus et al. (5,144,770) further fails to disclose the sliding window and a fixed panel [Claims 1, 2, 9, and 15] on a golf cart with vertical support members. 
Mauro (8,087,711 B1) disclose a golf cart having an upper movable window pane (108), a fixed lower window pane (106), and vertical support members (114 and 116).
It would have been obvious before the effective filing date of the claimed invention to combine a motorized window pane system of Kraus et al. (5,144,770)  to be used with a golf cart as taught Mauro (8,087,711 B1) since a motorized window pane system allows one on the golf course to easily and quickly move an upper pane between an open and closed position, especially when other people may be hitting a golf ball in ones direction, thereby preventing injury since the motorized window can be actuated quicker than manually movement of the window pane.  It would have been further obvious before the effective filing date of the claimed invention to provide the drive assembly of Kraus et al. (5,144,770) with a fixed panel and support elements as taught by Mauro (8,087,711 B1) since the fixed panel and supports provides extra protection and rigidity against flying golf balls.   [Claims 1, 2, 9 and 15]

Claim(s) 7-8 is/are further rejected under 35 U.S.C. 103 as being unpatentable over Kraus et al. (5,144,770) in view of BEN-ARIE (2017/025134 A1) and Mauro (8,087,711 B1) as applied to claim 1 above and further in view of JP 3208094 U.
All of the elements of the instant invention are discussed in detail above except providing wireless speakers to a rail.
JP 3208094 U discloses a golf cart having a wireless speaker system mounted to a rail (i.e., top rail connects to the side rails).
It would have been obvious to provide the combination of Kraus et al. (5,144,770) including a golf cart and further including wireless speakers as taught by JP 3208094 U since wireless speakers allows one to listen to music remotely as well as providing a wireless system to control the sound.  Furthermore, adding wireless speakers to any structure (movable or fixed) is well known and to add wireless speakers to a golf cart would be a matter of design choice.


Claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Depending on the applicant’s amendments, claims 11-14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Several patents have been cited which disclose elements similar to that of the applicant’s invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY E REDMAN whose telephone number is (571)272-6835. The examiner can normally be reached on M-TH from 8 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn, can be reached at telephone number 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/JERRY E REDMAN/Primary Examiner, Art Unit 3634